NUMBER 13-21-00424-CV

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                           IN RE TANEISHA PAULIONO


                       On Petition for Writ of Mandamus.


                                        ORDER

     Before Chief Justice Contreras and Justices Tijerina, and Silva
                           Order Per Curiam

       This Court denied relief in this cause on December 7, 2021. See In re Pauliono,

No. 13-21-00424-CV, 2021 WL 5815751, at *1 (Tex. App.—Corpus Christi–Edinburg Dec.

7, 2021, orig. proceeding) (mem. op.). Pro se relator Taneisha Pauliono filed an extension

of time to file a motion for rehearing, which this Court has granted until January 24, 2022.

Relator has now filed an emergency motion to stay judgment.

       The Court, having examined and fully considered the emergency motion to stay

judgment, is of the opinion that it should be granted. Accordingly, we grant the emergency
motion to stay, and we stay the judgment signed on December 14, 2021, pending further

order of this Court. See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order

granting temporary relief is effective until the case is finally decided.”).

       The Court requests that the real party in interest, Riverside Village Apartments, file

a response to relator’s motion for rehearing. Such response is due within ten (10) days

after relator files the motion for rehearing.

                                                                         PER CURIAM


Delivered and filed on the
22nd day of December, 2021.




                                                   2